This case was consolidated for argument with case No. 38,883 of our docket entitled Department of Wild Life and Fisheries v. The Baltimore No. 218839, 213 La. 956, 36 So.2d 1 this day decided and involves the identical question presented therein.
For the reasons there assigned, the judgment herein is annulled and set aside, the exception of no right or cause of action is overruled and the cause is remanded to the Seventeenth Judicial District Court for further proceedings in accordance with law and consistent with the views expressed in our opinion in case No. 38,883 of our docket. The costs of this appeal are to be paid by claimant, R. J. Boudreaux; other costs to await further proceedings.